TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED JULY 15, 2016



                                      NO. 03-14-00440-CV


                                  Nancy Marie Peck, Appellant

                                                 v.

                                   Wayne Cody Peck, Appellee




   APPEAL FROM COUNTY COURT AT LAW NO. 4 OF WILLIAMSON COUNTY
        BEFORE JUSTICES PURYEAR, PEMBERTON, AND BOURLAND
             AFFIRMED -- OPINION BY JUSTICE PEMBERTON




This is an appeal from the decree signed by the trial court on May 8, 2014. Having reviewed the

record and the parties’ arguments, the Court holds that there was no reversible error in the trial

court’s decree. Therefore, the Court affirms the trial court’s decree. The appellant shall pay all

costs relating to this appeal, both in this Court and the court below.